Annual Information Form of MAG Silver Corp. For the fiscal year ended December 31, 2008 Dated: March 13, 2009 Table of Contents Preliminary Notes Date of Information Currency and Exchange Rates Metric Equivalents Forward Looking Statements CORPORATE STRUCTURE Incorporation Intercorporate Relationships GENERAL DEVELOPMENT OF THE BUSINESS Three Year History Significant Acquisitions DESCRIBE THE BUSINESS General Risk Factors Companies with Asset-backed Securities Outstanding Companies with Mineral Projects DIVIDENDS DESCRIPTION OF CAPITAL STRUCTURE Common Shares Shareholder Rights Plan Stock Options MARKET FOR SECURITIES Trading Price and Volume Prior Sales ESCROWED SECURITIES DIRECTORS AND OFFICERS Name, Occupation and
